Citation Nr: 1448152	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-17 7844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Non-Commissioned Officers Assoc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

During his hearing, the Veteran submitted additional new evidence and waived initial AOJ consideration of the newly submitted evidence on the record.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by subjective complaints of flashbacks, intrusive thoughts, and impairment in concentration; objective findings include global assessment of functioning (GAF) scores of 45-53.  Reduced reliability and productivity have been shown.

2.  Tinnitus has been present since service.

3.  The Veteran's service-connected disabilities, including PTSD, residuals of prostate cancer, residuals of a right mid-foot fracture, and erectile dysfunction render him unable to follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated under DC 9411.  Under DC 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran submitted his original claim for service connection for PTSD in August 2010, and was assigned an initial 30 percent rating throughout the period on appeal.  As will be discussed below, the Board finds an initial rating not to exceed 50 percent is warranted throughout the period on appeal.

During his testimony, the Veteran stated that his PTSD increased in severity in conjunction with his diagnosis and treatment for prostate cancer, beginning in the spring of 2010.  Therefore, he described increased symptoms of PTSD throughout the period on appeal.

In an October 2010 VA examination, the examiner opined that the Veteran's PTSD caused occupational and social impairment with transient or mild symptoms that occasionally impacted work efficiency, the criteria associated with a 30 percent rating.  However, despite this opinion, the examiner described that the Veteran demonstrated several symptoms like those associated with a higher rating.  For example, the examiner described a heightened startled response, hypervigilance and constant scanning of the room, and avoidance of crowds, including waiting outside of the waiting room for the examination appointment.  The examiner also assigned a GAF score of 53, a low score within the moderate range, suggesting moderate-to-serious symptoms.

Additional medical records also suggest the Veteran experienced symptoms like those associated with a higher rating.  For example, in a December 2010 letter, his social worker opined that since August, the Veteran demonstrated flashbacks, intrusive thoughts, and occasional impairment concentration during sessions.  In February 2012, a VA treating medical professional assigned a GAF score of 45, suggesting serious symptoms, and described that the Veteran experienced some dissociative episodes and hallucinatory images.  Finally, in a July 2014 letter, his psychologist described his symptoms as severe.

Based on the foregoing, and affording all benefit of doubt to the Veteran, the Board finds the symptoms described by the VA examiner and the social worker most closely correlate to the criteria for a higher 50 percent rating.  Accordingly, an initial rating not to exceed 50 percent is warranted throughout the period on appeal.

However, the evidence does not establish the Veteran experienced occupational and social impairment with deficiencies in most areas, the criteria associated with a higher 70 percent rating, at any point during the period on appeal.  Although the VA psychologist's letter described his symptoms as severe, the treatment records do not reflect that the Veteran experienced suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the period on appeal.  Instead, he was consistently noted to be well-groomed and fully oriented without suicidal ideation.  Although he did experience some panic attacks, his panic was described as episodic, and therefore not similar to near-continuous panic contemplated by a higher rating.  

Finally, the Veteran continued to experience a close relationship with his wife, children, and grandchildren.  Although he avoided large crowds, he continued to attend some social events with his wife and his church throughout the period on appeal.  Therefore, the evidence does not establish the Veteran experienced an inability to establish and maintain effective relationships.  

Accordingly, the evidence, including the Veteran's lay testimony and medical treatment records, do not establish he experienced symptoms like those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, an initial rating not to exceed 50 percent for service-connected PTSD is granted.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as chronic sleep difficulties, depression, occasional impairment of concentration, and panic, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Tinnitus

The Veteran is seeking service connection for tinnitus, claimed as due to noise exposure during service.  During his hearing, he testified that during service he was exposed to loud engine noise, firefights, and even a small land mine.  Accordingly, he was exposed to loud noises during his active service.  

He also testified he experienced a chronic ringing or chiming in his ears, "like a tuning fork," since his active service.  His lay testimony is supported by the medical evidence.  For example, during his October 2010 VA examination, he stated his tinnitus began at least forty years ago, or during his active service.  

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, based on the Veteran's competent lay testimony and supporting medical evidence, and affording all benefit of doubt to him, the criteria for service connection for tinnitus have been met.  The appeal is granted.

TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the July 2014 letter from the Veteran's psychologist opined that his PTSD disabled him from work.  Accordingly, an inferred claim for TDIU has been raised.

As discussed above, the Veteran is granted 50 percent for his PTSD.  He is also rated 60 percent for his residuals of prostate cancer, 10 percent for residuals of right mid-foot injury, and noncompensable for erectile dysfunction.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

The medical evidence in the claims file suggests the Veteran is currently unemployable due to his service-connected disabilities.  For example, in a July 2014 letter, his VA psychologist opined that he was currently disabled due both to his orthopedic problems and separately due to his service-connected PTSD.

Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including PTSD.  Accordingly, TDIU is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the claims for tinnitus and TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for PTSD, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In this case, service treatment records and post-service VA treatment records have been obtained and associated with the claims file, and the Veteran indicated he did not receive any relevant private treatment.  He also provided testimony at a hearing before the Board in July 2014 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with an examination regarding his PTSD, the report of which has been associated with the claims file.  The VA examiner was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  Therefore, VA's duty to assist has been completed.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial 50 percent rating, but no more, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted.

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


